Citation Nr: 0112647	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  94-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for impotency secondary 
to medication used to treat a service-connected disability.

2.  Entitlement to an increased evaluation for discogenic 
disease of C4-5 and C5-6 with right shoulder upper extremity 
involvement, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1988.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In January 1997, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.  The Board notes that 
the veteran has recently moved to Pennsylvania, and the case 
has therefore been transferred to the RO in Pittsburgh.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO. 

2.  The veteran's impotency (erectile dysfunction) has fully 
resolved.

3.  The veteran is right-hand dominant.

4.  The veteran's disability due to supraspinatus tendonitis 
and bursitis of the right shoulder is manifested by 
subjective complaints of pain and numbness of the right upper 
extremity, strength of 5/5, a slightly positive impingement 
test, 160 degrees of abduction, 60 degrees of extension, and 
90 degrees of internal and external rotation.

5.  The veteran's disability due to discogenic disease of C4-
5 and C5-6 is manifested by full range of motion, no current 
complaints of pain, and X-ray evidence of early degenerative 
changes in the uncovertebral joints at the C4-5 and C5-6 
levels. 


CONCLUSIONS OF LAW

1.  The veteran does not currently suffer from impotency as a 
result of service or a service-connected disability.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.310 (2000).

2.  A 20 percent evaluation is warranted for the veteran's 
supraspinatus tendinitis and bursitis of the right shoulder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5201 (2000).

3.  An evaluation in excess of 10 percent for the veteran's 
discogenic disease of C4-5 and C5-6 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Impotency

This appeal arises out of the veteran's claim of entitlement 
to service connection for impotency.  The veteran maintains 
that he experienced erectile dysfunction for several years as 
a result of medication he was taking for his service-
connected cervical spine and right shoulder disability.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  Although the veteran was 
initially informed of the evidence needed to establish a 
"well-grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  Furthermore, 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The Board notes that the veteran was notified that he had 
been scheduled for an examination with a VA urologist, but 
that he failed to appear with no explanation provided.  Thus, 
it appears that all relevant facts have been properly and 
sufficiently developed as contemplated by the applicable law, 
and the Board may proceed to adjudicate this claim based on 
the evidence currently of record.  See 38 C.F.R. § 3.655 
(2000); see also Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
incurred in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In cases of 
secondary service connection, medical evidence is also 
required to establish a link between the claimed disability 
and the service-connected disability.  See Jones v. Brown, 7 
Vet. App. 134 (1994).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case, service connection has been established for 
discogenic disease of C4-5 and C5-6 with right shoulder upper 
extremity involvement.  The veteran now claims that he had 
experienced erectile dysfunction for several years while 
taking medication for that disability and that service 
connection is therefore warranted. 

The record reflects that the veteran was indeed taking 
Flexeril for his service-connected discogenic disease of C4-5 
and C5-6 with right shoulder upper extremity involvement 
which may have caused or contributed to his erectile 
dysfunction.  An October 1994 VA outpatient treatment report 
noted that the veteran should be seen by a urologist for 
impotence.  VA outpatient treatment reports dated in 1994 
show that the veteran reported a three-year history of 
impotency which began the same time he started taking 
Flexeril.  The impression was impotency with an unknown 
etiology.  The veteran also submitted copies of several pages 
from Delmar's Nurse's Drug Reference which state that 
impotency was a common side-effect of cyclobenzaprine 
hydrochloride (Flexeril).  Thus, the Board recognizes that 
the veteran probably experienced erectile dysfunction as a 
result of taking Flexeril for his service-connected 
discogenic disease of C4-5 and C5-6 with right shoulder upper 
extremity involvement.

Nevertheless, it appears that this condition resolved shortly 
after the veteran discontinued the medication.  A VA 
outpatient treatment report dated in August 1997 noted that 
the veteran's erectile dysfunction had resolved since he 
stopped taking medication and that he was now able to 
spontaneously achieve an erection.  The veteran has also 
admitted in written statements and at a hearing held before 
the undersigned member of the Board in October 2000 that this 
condition had fully resolved.  However, he argued that VA 
compensation should be awarded for the period from September 
1994 until June 1996 while he experienced erectile 
dysfunction as a result of taking Flexeril.  He explained 
that this problem impaired his relationship with his wife to 
such an extent that they divorced in 1999.  

The Board finds no merit in the veteran's argument.  As 
noted, the veteran must prove that he suffers from a current 
disability.  See Pond, 12 Vet. App. at 346; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Here, the veteran's erectile dysfunction was a 
transient condition related to medication and has completely 
resolved.  Under these circumstances, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
impotency.  

In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See 38 U.S.C.A. § 5107(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).






II.  Increased Evaluation for Discogenic Disease 
of C4-5 and C5-6 with Right Shoulder Upper 
Extremity Involvement

The veteran's service medical records show that he was seen 
for an eight-month history of right shoulder pain in 1988.  
The diagnosis was rotator cuff strain.  As a result, a 
December 1988 rating decision granted service connection for 
a right rotator cuff strain and assigned a noncompensable 
(zero percent) evaluation, effective as of November 1988.  

The veteran submitted an August 1989 X-ray report showing 
early degenerative changes in the uncovertebral joints at the 
C4-5 and C5-6 levels.  The diagnosis was early discogenic 
disease of the cervical spine.  As a result, the RO issued a 
December 1989 rating decision which granted service 
connection for discogenic disease of the cervical spine.  The 
RO combined this disability with his service-connected right 
shoulder disability and characterized it as "discogenic 
disease of C4-5 and C5-6 with right shoulder and upper 
extremity involvement."  The RO assigned a combined 10 
percent disability evaluation, effective as of November 1988.  

The veteran now claims that this disability has worsened and 
that a higher disability evaluation is therefore warranted.  
In such cases, VA has a duty to assist the veteran in 
developing facts which are pertinent to that claim.  See 
VCAA, supra.  The Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, several 
recent VA examination reports addressing the disability at 
issue, VA outpatient treatment reports, and a transcript from 
a hearing held in October 2000 before the undersigned member 
of the Board.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
Id.  



A.  Factual Background

In evaluating the veteran's neck and right shoulder 
disability, the RO considered an August 1990 VA 
hospitalization report.  The veteran was seen at that time 
for a two-year history of neck pain, as well as numbness and 
tingling of the right second and third fingers.  Upon 
physical examination, the veteran's neck was manifested by 
generalized pain, paraspinal spasm at the right, and 
limitation of motion.  Range of motion testing showed flexion 
from zero to 40 degrees, extension from zero to 20 degrees, 
and normal rotation.  No sensory or motor deficits were noted 
in either upper extremity.  The veteran underwent 
rehabilitation therapy, with a short-term goal of relieving 
pain and a long-term goal of returning to work.  Motivation 
and prognosis were good.  The diagnoses included cervical 
spondylosis with radiating pain to the right upper extremity. 

The veteran was afforded a VA orthopedic examination in 
January 1991, at which time he reported a sharp pain in his 
right shoulder with radiation to his right hand and fingers.  
Pain was reportedly continuous and aggravated by any type of 
movement.  He also reported moderate to severe pain of the 
cervical spine since the onset of right shoulder pain.  Upon 
physical examination, tenderness was present over the 
cervical spine at the C5 and C6 region and over the superior-
lateral aspect of the right shoulder.  No sensory or motor 
deficits were present.  Range of motion testing of the right 
shoulder showed forward flexion and abduction of 180 degrees, 
external and internal rotation of 90 degrees, and backward 
extension of 60 degrees.  Both upper extremities exhibited 
motor strength of 5/5, and deep tendon reflexes were 2+ and 
symmetrical.  X-rays of the cervical spine showed slight 
narrowing at C3-5, especially at C4-5.  

At a VA orthopedic examination in August 1991, the veteran 
explained that pain began in his right shoulder and gradually 
extended to both upper extremities and, to a much lesser 
extent, the neck.  Pain was reportedly located in both 
shoulders, the deltoid area, the biceps, the forearms, and 
the hands, particularly the thumbs, the index fingers and the 
fifth fingers.  Pain was described as pulsatile and was not 
aggravated by any movement.  The veteran indicated that this 
condition was slowly worsening.  Objectively, no postural 
abnormalities or fixed deformities were present.  Musculature 
of the back was normal, with no atrophy present.  Range of 
motion testing of the cervical spine was normal with respect 
to forward flexion, backward extension, lateral flexion, and 
rotation.  No objective evidence of pain on motion was 
observed, and reflexes were normal.  X-rays revealed no 
evidence of cervical pathology, as the intervertebral spaces 
were within normal limits.  The examiner concluded with a 
diagnosis of "history of cervical spine disease with nerve 
encroachment with very atypical symptomatology, not 
substantiated on exam today."

When hospitalized at a VA facility in December 1991, the 
veteran related a four-year history of pain in his neck and 
right shoulder following a football injury in 1986.  The 
veteran indicated that pain was now isolated in his right 
shoulder with abduction.  It was noted that the veteran was 
employed as a driver and a correctional officer.  
Objectively, the veteran's neck was supple and demonstrated 
full range of motion.  Cranial nerves II through XII were 
grossly intact, and motor strength was 5/5 globally.  Sensory 
examination was intact to pin-prick.  Deep tendon reflexes 
were normal except for a slight decrease of the left triceps.  
The physician indicated that cervical disc herniation was to 
be ruled out.  An EMG revealed occasional fibs and positive 
waves in the right cervical paraspinous muscles; otherwise, 
the study was normal.  The impression was "unspecified 
cervical radiculopathy."  The veteran returned within six 
days after being discharged due to constant pain in his neck 
and right shoulder area.  Surgical intervention was 
discussed.  The veteran was released and advised that he 
could return to work provided that he refrain from lifting 
over twenty pounds.  

VA outpatient treatment reports dated from 1992 to 1993 
documented the veteran's complaints of right shoulder pain.  
An MRI performed in March 1992 showed a normal cervical 
spine.  In July 1992, it was noted that the veteran's right 
shoulder pain should be relieved by therapy.  When seen in 
August 1992, it was noted that his right shoulder had 
functional range of motion.  Radiographs taken in November 
1992 disclosed no definite evidence of a supraspinatus tear.  

In September 1993, the veteran underwent right shoulder 
arthroscopy at a VA medical center.  A report from that 
procedure noted the veteran's history of a dislocated right 
shoulder in 1986 with subsequent persistent pain and multiple 
exacerbations with heavy lifting.  Extensive work-up was 
performed, including EMG and MRI series, all of which showed 
a normal cervical spine.  Physical examination revealed that 
the veteran's right arm was neurovascularly intact with 2+ 
peripheral pulses.  His right shoulder exhibited full range 
of motion with pain from 30 to 90 degrees of abduction.  No 
impingement signs were present.  There was no weakness, and 
apprehension testing was negative.  A diagnostic arthroscopy 
revealed some fraying of the glenoid labrum and a small tear 
both anteriorly and inferiorly.  Following surgery, the 
veteran stated that his shoulder no longer had the same 
"pinched-type feeling."  The diagnoses at discharge 
included (1) tear of the glenoid labrum, (2) fraying of the 
glenoid labrum, and (3) fraying of the teres minor muscle.  

Follow-up examination in October 1993 noted that the 
veteran's right shoulder demonstrated good range of motion.  
He reported pain at extremes of motion, as well as with 
lifting and pushing, but added that pain had improved since 
surgery.  No neurological findings were reported.  When seen 
in December 1993, the veteran's right shoulder had good range 
of motion.  In March 1994, the veteran said he continued to 
experience right shoulder pain.  Objectively, the right upper 
extremity was neurovascularly intact with no sign of 
impingement.  Pain was present from 60 to 90 degrees of 
abduction.  The diagnosis was recurrent right shoulder pain.  
In July 1994, the veteran said he reinjured his right 
shoulder after returning to work and that he now experienced 
left shoulder pain.  Upon physical examination, however, the 
right shoulder exhibited full range of motion, with no 
evidence of impingement or instability.  The diagnosis was 
bilateral shoulder pain with mild tenderness.  

When examined by VA in January 1994, the veteran reported 
that his right shoulder had improved since surgery but that 
an aching, throbbing pain was still present which increased 
with lifting and cold weather.  He indicated that pain 
radiated to his right hand and was worse with abduction.  He 
also described numbness and weakness of the right arm and 
hand.  Physical examination revealed no evidence of swelling 
or deformity.  Range of motion testing revealed that flexion, 
extension and rotation were normal, but that abduction was 
decreased by 25 degrees.  X-ray examination of the right 
shoulder was within normal limits.  The examiner concluded 
with diagnoses of decreased abduction of the right shoulder 
and status post arthroscopic surgery of the right shoulder by 
history. 

Pursuant to the Board's January 1997 Remand, the veteran was 
afforded orthopedic and neurological examinations by VA to 
determine the nature and severity of his neck and right 
shoulder disability.  At a neurological examination in May 
1997, it was noted that the veteran's initial injury of the 
back, neck and right shoulder had resolved except for his 
right shoulder injury.  It was further noted that he 
reinjured his right shoulder following surgery in 1993.  His 
current complaints involved pain in the forearm and numbness 
in the arm and fingers.  Upon physical examination, pain was 
present in the right shoulder on palpation but not in the 
neck area.  Strength was 5/5 in the deltoids, biceps, 
triceps, wrist extensor, and wrist flexors.  Reflexes were 2+ 
throughout.  There was no symmetry of sensation to light 
touch or pinprick in any dermatomal distribution.  The 
examiner's impression was "history of unspecified cervical 
radiculopathy, currently asymptomatic except for pain in the 
right upper shoulder which may be related to musculoskeletal 
injury."

At a VA orthopedic examination in June 1997, the veteran 
reported pain in his right shoulder which increased with 
overhead activity or any prolonged positioning of his 
shoulder.  He explained that the pain was tolerable most of 
the time but was occasionally severe and limited activities.  
Physical examination of the right shoulder disclosed no 
evidence of paraspinal atrophy or spasm.  The right shoulder 
demonstrated 160 degrees of active abduction and 90 degrees 
of internal and external rotation, with pain on internal 
rotation.  Impingement testing was slightly positive, and 
pain was present on supraspinatus testing.  There was no 
anterior instability to translation on the glenoid.  
Relocation testing was negative.  The right upper extremity 
was otherwise neurologically intact.  Motor strength was 5/5, 
sensory was intact, and deep tendon reflexes were 2+ and 
symmetric.  Hoffmann's testing was negative.  Physical 
examination of the cervical spine showed forward flexion of 
90 degrees, extension of 20 degrees, left and right rotation 
of 70 degrees, and left and right lateral bending of 50 
degrees.  X-rays of the right shoulder were negative.  Based 
on these findings, the assessment was supraspinatus 
tendinitis and mild bursitis of the right shoulder, with no 
evidence of frank neurologic or cervical disorder. 

At his October 2000 hearing before the undersigned member of 
the Board, the veteran testified that his right shoulder pain 
had actually worsened since surgery in 1993.  He explained 
that he returned to his job as a corrections officer on the 
day after surgery because he was unaware that he was supposed 
to stay home and rest for four weeks.  He indicated that he 
reinjured his right shoulder at work, and that pain was now 
constant and severe and had extended to his right forearm.  
He described a "pinching-type" pain, but said his right arm 
had full movement and no longer popped out of joint.  He said 
he quit his job as a corrections officer before moving to 
Pennsylvania from Georgia, and that he was temporarily 
employed reading meters.  

B.  Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The RO has evaluated the veteran's disability due to 
discogenic disease of C4-5 and C5-6 with right shoulder upper 
extremity involvement under Diagnostic Code 5003, which 
provides that degenerative arthritis is to be evaluated based 
upon limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Loss of range of motion of the cervical spine is evaluated 
under Diagnostic Code 5290.  This code provision provides a 
10 percent evaluation for slight loss of motion, a 20 percent 
evaluation for moderate loss of motion, and a 30 percent 
evaluation for severe loss of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Loss of motion of the shoulder is evaluated under Diagnostic 
Code 5201.  The record indicates that the veteran is right-
handed.  Under Diagnostic Code 5201, a 20 percent evaluation 
is assigned where motion of either arm is limited to the 
shoulder level.  A 30 percent evaluation is provided where 
motion of the major arm is limited from midway between the 
side and shoulder level.  Finally, a 40 percent rating is 
assigned where motion of the major arm is limited to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  See 38 C.F.R. § 4.71, Plate I (showing normal 
shoulder motion as extending from 0 to 180 degrees of forward 
elevation (flexion), 0 to 180 degrees of abduction, and 0 to 
90 degrees of internal and external rotation).  

Initially, the Board notes that the veteran's discogenic 
disease of C4-5 and C5-6 with right shoulder upper extremity 
involvement appears to cause separate functional impairments 
that have been grouped together and assigned a combined 10 
percent rating rather than assigned individual ratings.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that 
separate ratings may be allowed if the symptomatology for the 
disorders is not duplicative or overlapping.  In this case, 
the evidence demonstrates that the veteran's right shoulder 
pain is attributable to a diagnosis of supraspinatus 
tendonitis and bursitis, which is unrelated to his service-
connected discogenic disease of C4-5 and C5-6.  As such, the 
Board will evaluate the veteran's cervical spine and right 
shoulder disabilities separately.  

1.  Supraspinatus tendonitis and bursitis of the right 
shoulder

Turning to the veteran's supraspinatus tendonitis and 
bursitis of the right shoulder, the Board finds that the 
evidence supports a separate 20 percent evaluation under 
Diagnostic Code 5201.  As noted above, a 20 percent 
evaluation is assigned under this diagnostic code where 
motion of the major arm is limited to the shoulder level.  In 
the instant case, the veteran is able to abduct his right arm 
above shoulder level.  For example, the January 1991 VA 
examination report noted he was able to abduct his right arm 
to 180 degrees, which is essentially normal.  When seen in 
August 1992, September 1993, and October 1993, full range of 
motion of the right shoulder was reported.  The January 1994 
VA examination report noted that abduction was decreased by 
only 25 percent, while the June 1997 VA examination report 
noted active abduction of 160 degrees.  Thus, the veteran's 
right arm is not limited to the shoulder level as required 
for a 20 percent evaluation under Diagnostic Code 5201.  

Nevertheless, in addition to the above criteria, the Board 
must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40 and 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
Board finds that a 20 percent evaluation is warranted for the 
veteran's right shoulder disability based on his complaints 
of pain and weakness which limit activities.  The record 
documents the veteran's consistent complaints of pain since 
he initially filed his claim for an increased disability 
evaluation over ten years ago, which are consistent with the 
clinical evidence of record.  In this regard, the August 1990 
hospitalization report noted that the veteran suffered from 
generalized pain in his right upper extremity.  Shortly after 
his surgery in October 1993, pain was reported on range of 
motion testing at extremes of motion.  A March 1994 entry 
also noted that pain was present from 60 to 90 degrees of 
abduction.  More recently, the June 1997 VA orthopedic 
examination noted that pain was reported on internal 
rotation.  The Board finds that the veteran's complaints of 
right shoulder pain have been confirmed by extensive clinical 
evidence, and are therefore credible.  Accordingly, a 20 
percent evaluation is warranted under Diagnostic Code 5201.  
See DeLuca, 8 Vet. App. at 204-207.

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under applicable criteria.  As noted, 
range of motion of the veteran's right arm is essentially 
normal, albeit with some pain, thereby precluding an 
evaluation in excess of the 20 percent rating assigned by 
virtue of this decision.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 20 percent for his right shoulder disability.  Diagnostic 
Code 5203 pertains to impairment of the clavicle or scapula, 
but does not provide an evaluation in excess of 20 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).  The 
Board also has considered Diagnostic Code 8518 (paralysis of 
the circumflex nerve) and Diagnostic Code 8519 (paralysis of 
the long thoracic nerve).  Diagnostic Code 8518 provides a 30 
percent evaluation for severe incomplete paralysis of the 
circumflex nerve, while Diagnostic Code 8519 provides a 30 
percent evaluation for severe incomplete or complete 
paralysis of the long thoracic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8518, 8519 (2000).  While the 
veteran has reported numbness and tingling in his right upper 
extremity, no significant neurological findings have been 
shown on clinical evaluation.  As such, an evaluation in 
excess of 20 percent is not warranted under either of these 
Diagnostic Codes. 

In conclusion, the Board finds that the evidence supports a 
20 percent disability evaluation for the veteran's service-
connected supraspinatus tendonitis and bursitis of the right 
shoulder based on his complaints of painful motion which have 
been objectively shown on clinical examination.  The Board 
also finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent under all applicable 
criteria.  

2.  Discogenic disease of C4-5 and C5-6

Next, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's discogenic disease of C4-5 and C5-6.  The Board 
recognizes that findings pertaining to the veteran's cervical 
spine were shown in the late 1980's and early 1990's.  X-rays 
performed in August 1989 revealed evidence of early 
degenerative changes in the uncovertebral joints at the C4-5 
and C5-6 levels, which was the basis for the diagnosis of 
early discogenic disease of the cervical spine.  When 
examined in January 1991, the veteran reported moderate to 
severe pain of the cervical spine.  X-rays taken at that time 
revealed slight narrowing at C3-5, especially at the C4-5 
level.  

Since then, however, the veteran's cervical spine has not 
been productive of any significant findings and appears to 
have resolved.  Moreover, evidence also indicates that the 
veteran's complaints primarily involve his service-connected 
right shoulder disability.  The August 1991 VA examination 
report included no objective findings concerning the cervical 
spine, and X-ray examination revealed no evidence of cervical 
pathology.  The diagnosis included "history of cervical 
spine disease with nerve encroachment with very atypical 
symptomatology, not substantiated on exam today."  When 
hospitalized in December 1991, the veteran specifically 
denied cervical pain and indicated that pain was now isolated 
to his right shoulder.  MRIs performed in March 1992 and 
September 1993 also showed a normal cervical spine.  At his 
VA neurological examination in May 1997, the veteran said his 
initial injury of the back, neck and right shoulder had 
resolved except for his right shoulder, which is consistent 
with findings noted on physical examination.  Finally, in 
June 1997 a VA examiner concluded that there was no evidence 
of neurologic or cervical disorder.  

It is thus evident that the veteran no longer suffers from 
any cervical pathology.  No limitation of motion of the 
cervical spine has been demonstrated, and pain in the 
cervical spine apparently resolved in 1991 and is now 
isolated to the right shoulder.  Under these circumstances, 
it is clear that the veteran's cervical spine does not even 
demonstrate slight limitation of motion, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
his discogenic disease of C4-5 and C5-6.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)); Gilbert, 1 
Vet. App. at 55-56. 

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, there has been no showing that either of the 
veteran's service-connected disabilities at issue have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The veteran said he left his job as a corrections 
officer in Georgia because he moved to Pennsylvania.  He also 
indicated that he was currently employed temporarily reading 
meters.  The Board also notes that a temporary total rating 
was assigned for a period of convalescence following his 
right shoulder surgery in 1993.  Under these circumstances, 
and in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for impotency is denied.

A 20 percent evaluation for tendonitis and bursitis of the 
right shoulder is granted.

An evaluation in excess of 10 percent for discogenic disease 
of C4-5 and C5-6 is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

